HOLLAND, District judge.
In this case there are filed a motion and 21 reasons for a new trial, the first two of which are objections to the admission of contracts; the third, fourth, fifth, and sixth to alleged errors in admitting the answers of certain witnesses to interrogatories; the seventh and eighth to the charge of the court; and the remaining 13 are objections taken to the refusal of the court to charge upon requests submitted by the defendant.
• We do not think that any of these reasons assigned for a new trial require any discussion, other than what was said in the charge of the court. There was evidence to submit to the jury as to the market value of the Florida land pebble phosphate in Nantes during the time involved in this controversy, from which the jury could ascertain the damages to the plaintiff on the number of tons upon which plaintiff was permitted to recover. It is true the evidence as tp the market value was not very voluminous, but in the nature of the case it was sufficient to submit to the jury for them to find the market value. The contracts were properly proven, and their ■ admissibility so obvious that no further comment is necessary.
Motion and reasons for a new trial are overruled.